          Case 15-24529-JAD UNITED
                             Doc 35 STATES
                                     Filed 08/16/19   EnteredCOURT
                                             BANKRUPTCY       08/16/19 11:32:43                     Desc
                                          Page 1 of 4
                            WESTERN DISTRICT OF PENNSYLVANIA

08/16/2019

IN RE:

KATHLEEN M. RICCARDI                                       Case No.15-24529 JAD
123 FREDA STREET
PITTSBURGH, PA 15235                                       Chapter 13
XXX-XX-7573      Debtor(s)



                     NOTICE OF CLAIMS FILED AND INTENTION TO PAY CLAIMS
        NOTICE IS HEREBY GIVEN of claims filed and the intention of the Chapter 13 Trustee to pay the claims
of creditors named below, in the amounts* and manner authorized by the terms and provisions of the confirmed
Chapter 13 Plan, the order confirming the Plan, and applicable rules.




       This Notice is filed as a courtesy, to inform all parties of the claims the Trustee has found in the case . This
Notice does not seek authorization to pay claims, as that authorization already exists in the form of plan terms,
applicable rules, and confirmation orders. Any party who objects to the allowance of a filed claim must file a
formal objection to the claim itself, NOT an objection to this Notice .




        This Notice should not be construed as altering the deadlines for filing objections to proofs of claim, as
contained in the Federal Rules of Bankruptcy Procedure, the confirmed Chapter 13 Plan, or the order confirming
the Chapter 13 Plan. Pursuant to 11 U.S.C. § 502 (a), the claims which have been filed as stated above will be
deemed allowed for purposes of distribution and shall be paid unless the debtor or other party in interest has
timely objected to the claim, and provided notice of the objection to the Trustee, prior to the claim being paid by
the Trustee.




        The following claim information is derived from one or more of the following sources : the debtor(s)’ Chapter
13 Plan, proofs of claim, and the order confirming the plan. The list does not include claims which have been
disallowed, withdrawn, or claims not provided for in the Chapter 13 Plan for which proofs of claim have not been
filed. Some of the claims listed on the following pages may have already been fully or partially paid by the
Trustee. To determine whether or not any payments have already been disbursed on a claim, please consult the
Trustee’s web site at www.13network.com.
            Case 15-24529-JAD             Doc 35 Filed 08/16/19 Entered 08/16/19 11:32:43 Desc
                                                      Page
*Unless the Chapter 13 Plan provides for a 100% payment      2 of 4 claims and is adequately funded to pay 100%, the
                                                        of unsecured
actual percentage dividend which will be paid to the holders of allowed unsecured claims is not presently known . In
accordance with the provisions of the Chapter 13 Plan and local rules, the amount and percentage dividend to which
unsecured creditors are entitled will be determined during the Trustee ’s final audit of this case. An adjustment of the
percentage to be paid to the unsecured creditors will be performed after the Trustee has calculated the actual amount of funds
available for distribution to unsecured creditors, after determining the amounts needed to complete payments on the secured
and priority claims. Notwithstanding the fact that the final calculation will not be done until final audit, the Trustee will distribute
funds to unsecured creditors, in accordance with the Chapter 13 Plan and Bankruptcy Code priorities, when and as funds
allow.




                                                                     /s/ RONDA J. WINNECOUR
                                                                     RONDA J WINNECOUR PA ID #30399
                                                                     CHAPTER 13 TRUSTEE WD PA
                                                                     600 GRANT STREET
                                                                     SUITE 3250 US STEEL TWR
                                                                     PITTSBURGH, PA 15219
                                                                     (412) 471-5566
                                                                     cmecf@chapter13trusteewdpa.com


I herein certify that a copy of this notice was served upon the listed creditors of record of this date and the
debtor(s) and debtor(s) attorney of record on this date by regular U.S. Mail, postage prepaid, at the address as it
appears in the records hereof.



                                                                     /s/Trustee'sAdministrativAssistant
8/16/2019                                                            CHAPTER 13 TRUSTEE WD PA
                                                                     600 GRANT STREET
                                                                     SUITE 3250 US STEEL TWR
                                                                     PITTSBURGH, PA 15219
                                                                     (412) 471-5566
                                                                     cmecf@chapter13trusteewdpa.com

SEE NEXT PAGE FOR CLAIMS
           Case 15-24529-JAD          Doc 35        Filed 08/16/19 Entered 08/16/19 11:32:43         Desc
                                                         Page 3 of 4
CLAIM RECORDS


 DUQUESNE LIGHT COMPANY*                    Trustee Claim Number:1   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 ATTN: TARA R PFEITER, LITIGATION COUNSEL   Court Claim Number:4                    ACCOUNT NO.: 7573
 411 7TH AVE
 MAIL DROP 16-1                             CLAIM: 138.32
 PITTSBURGH, PA 15219                       COMMENT: NT/SCH


 PEOPLES NATURAL GAS CO LLC*                Trustee Claim Number:2   INT %: 0.00%   CRED DESC: NOTICE ONLY
 ATTN BANKRUPTCY DEPARTMENT                 Court Claim Number:                     ACCOUNT NO.:
 375 NORTH SHORE DR
                                            CLAIM: 0.00
 PITTSBURGH, PA 15212                       COMMENT: /PRAE


 WILMINGTON SAVINGS FUND SOCIETY FSB - TRTrustee Claim Number:3 INT %: 0.00%       CRED DESC: MORTGAGE REGULAR PAYMEN
 C/O CARRINGTON MORTGAGE SVCS LLC        Court Claim Number:2                     ACCOUNT NO.: 4599
 PO BOX 3730
                                         CLAIM: 0.00
 ANAHEIM, CA 92806                      COMMENT: PMT/NOTE~728/PL*728.22 X (60+2)=LMT*FR CITIFINANCIAL~DOC 31


 PHELAN HALLINAN DIAMOND & JONES LLP        Trustee Claim Number:4   INT %: 0.00%   CRED DESC: NOTICE ONLY
 1 PENN CENTER PLZ STE 1400                 Court Claim Number:                     ACCOUNT NO.:
 1617 JFK BLVD
                                            CLAIM: 0.00
 PHILADELPHIA, PA 19103                     COMMENT: CITIFINANCIAL/SCH


 PENN HILLS SD & PENN HILLS MUNIC (EIT)   Trustee Claim Number:5 INT %: 0.00%     CRED DESC: PRIORITY CREDITOR
 C/O MBM COLLECTIONS LLC (TAX DIVISION)PRECourt Claim Number:1                    ACCOUNT NO.: 7573
 FOXPOINT II
 100 PURITY RD STE 3                      CLAIM: 3,455.69
 PITTSBURGH, PA 15235                     COMMENT: 3418@0%/PL@10*10-11/CL*SD ONLY/PL


 NCB MANAGEMENT SERVICES INC*               Trustee Claim Number:6   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 POB 1099*                                  Court Claim Number:                     ACCOUNT NO.: 6839

                                            CLAIM: 0.00
 LANGHORNE, PA 19047                        COMMENT: BOA/SCH*CL @ CID 9


 WILMINGTON SAVINGS FUND SOCIETY FSB - TRTrustee Claim Number:7 INT %: 0.00%       CRED DESC: MORTGAGE ARR.
 C/O CARRINGTON MORTGAGE SVCS LLC        Court Claim Number:2                     ACCOUNT NO.: 4599
 PO BOX 3730
                                         CLAIM: 0.00
 ANAHEIM, CA 92806                      COMMENT: C2 ARRS GOV*27k/PL*0/CL*FR CITIFINANCIAL~DOC 31


 JENNIFER L CERCE ESQ                       Trustee Claim Number:8   INT %: 0.00%   CRED DESC: NOTICE ONLY
 MAIELLO BRUNGO & MAIELLO LP                Court Claim Number:                     ACCOUNT NO.:
 100 PURITY RD STE 3
                                            CLAIM: 0.00
 PITTSBURGH, PA 15235                       COMMENT: PENN HILLS SD/PRAE


 BANK OF AMERICA NA**                       Trustee Claim Number:9   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 PO BOX 15102                               Court Claim Number:3                    ACCOUNT NO.: 0050

                                            CLAIM: 2,595.74
 WILMINGTON, DE 19886-5102                  COMMENT: SCH@6


 ALDRIDGE PITE LLP                          Trustee Claim Number:10 INT %: 0.00%    CRED DESC: NOTICE ONLY
 4375 JUTLAND DR STE 200                    Court Claim Number:                     ACCOUNT NO.:
 PO BOX 17933
                                            CLAIM: 0.00
 SAN DIEGO, CA 92177-0933                   COMMENT: WILMINGTON SVNGS/PRAE
Case 15-24529-JAD   Doc 35   Filed 08/16/19 Entered 08/16/19 11:32:43   Desc
                                  Page 4 of 4
